PER CURIAM: *
The attorney appointed to represent Evan Ray Goodwin has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir.2011). Goodwin has not filed a response. We have reviewed counsel’s brief and the relevant portions of the record reflected therein. We concur with counsel’s assessment that the appeal presents no nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.
The record, however, reflects a clerical error in the written judgment. The written judgment states that Goodwin pleaded guilty to the offense of “possession with intent to distribute a mixture and substance containing methamphetamine”; however, the indictment charged, and Goodwin pleaded guilty to, the offense of “unlawfully, knowingly and intentionally distributing] ... a mixture and substance *186containing ... methamphetamine.” Both are violations of 21 U.S.C. § 841(a). Accordingly, we REMAND for correction of the clerical error in the written judgment in accordance with Federal Rule of Criminal Procedure 86. See United States v. Higgins, 739 F.3d 733, 739 n. 16 (5th Cir.), cert. denied, — U.S. -, 134 S.Ct. 2319, 189 L.Ed.2d 196 (2014); United States v. Rosales, 448 Fed.Appx. 466, 466-67 (5th Cir.2011).

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.